Order entered April 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00098-CV

                         AL M. WILLIAMS, Appellant

                                        V.

      ECOM/WILLMAX BELLAGIO, L.P. D/B/A LADERA, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17458

                                       ORDER

      Before the Court is appellant’s April 7, 2022 “Emergency Motion to

Withdraw or Hold Appeal in Abeyance.” Appellant asserts in his motion that the

trial court has not yet rendered a final judgment. In his seventh amended petition,

appellant asserted claims against appellee Ecom/Willmax Bellagio, L.P. d/b/a

Ladera and WHW Transport, Inc. d/b/a CWS Recovery. The record before this

Court reflects the trial court has rendered a final judgment with respect to

appellant’s claims against appellee.
      On November 9, 2021, the trial court signed a judgment granting appellee’s

motion to dismiss and dismissed all of appellant’s claims against appellee with

prejudice. On November 11, appellant filed a motion to set aside the judgment of

dismissal. Appellee then filed a motion for severance which the trial court granted

by order signed on December 13, 2021. Appellant filed his notice of appeal on

December 20.

      The trial court’s interlocutory dismissal order signed on November 9 became

a final judgment on December 13, the date of the severance order. See McRoberts

v. Ryals, 863 S.W.2d 450, 453 (Tex. 1993) (order granting severance is effective

when signed).    Appellant filed a timely notice of appeal on December 20.

Although appellant stated in the notice of appeal that he was appealing the trial

court’s order denying his motion to set aside the dismissal order, the Court

construes his notice of appeal as challenging the dismissal order as that is the

appealable order. Accordingly, we DENY appellant’s motion. Appellant’s brief

on the merits remains due on or before May 4, 2022.

                                            /s/    KEN MOLBERG
                                                   JUSTICE